DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai et al (US 11,070,815, hereafter Lai).
As per claim 1, Lai discloses an image encoder comprising:
circuitry; and a memory coupled to the circuitry 5wherein the circuitry, in operation:
calculates first values of a current block using intra prediction, the intra prediction being limited to planar mode, the planar mode using multiple reference pixels for each If the Intra mode is DC mode or planar mode, w_Intra is set to 0.5, and w_Inter is also set to 0.5 for the whole blocks);
calculates second values of the current block using inter 10prediction (column 8 lines 50 – 65);
calculates third values of the current block by weighting the first values and the second values (column 8 lines 50 – 65); and
encodes the current block using the third values, and in the calculating of the third values, a first weight is applied to the first 15values and a second weight is applied to the second values, the second weight being different from the first weight (column 8 lines 50 – 65).
As per claim 2, Lai discloses the image encoder of claim 1, wherein the first weight and the second weight are non-zero (column 9 lines 7 – 9; If the Intra mode is DC mode or planar mode, w_Intra is set to 0.5, and w_Inter is also set to 0.5 for the whole blocks).
As per claim 3, Lai discloses the image encoder of claim 1, wherein the first values, the second values, and the third values are each calculated for the entire current block (column 9 lines 7 – 9).
As per claim 4, Lai discloses the image encoder of claim 1, wherein the first weight and the second 25weight are selected from a plurality of weight sets (column 9 lines 9 – 15).
As per claim 5, Lai discloses the image encoder of claim 1, wherein the planar mode uses an average 181of the multiple reference pixels for each pixel location of the 
Regarding claim 6, arguments analogous to those presented for claim 1 are applicable for claim 6.
Regarding claim 7, arguments analogous to those presented for claim 2 are applicable for claim 7.
Regarding claim 8, arguments analogous to those presented for claim 3 are applicable for claim 8.
Regarding claim 9, arguments analogous to those presented for claim 4 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 5 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 1 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 1 are applicable for claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487